            Case 1:19-cv-08737-LJL Document 43 Filed 03/22/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                3/22/2021
                                                                       :
ALEXANDER WILLIAMS,                                                    :
                                                                       :
                                                                       :
                                    Plaintiff,                         :   19-cv-8737 (LJL)
                  -v-                                                  :
                                                                       :      ORDER
CITY OF NEW YORK, et al.,                                              :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X


LEWIS J. LIMAN, United States District Judge:

        By Order on March 24, 2020, this action was consolidated with another action filed by
Mr. Williams, 19-cv-3347, Williams v. N.Y.C. Dep’t of Corrections, et al. (S.D.N.Y. 2019), and
this action was closed. Dkt. No. 31.
        On May 21, 2020, Plaintiff filed a motion for summary judgment in this action. See Dkt.
No. 35. The motion was filed after this case was consolidated with 19-cv-3347 and closed. It
was also filed before the end of discovery in the lead consolidated case. Judge Cott, to whom the
lead consolidated case is referred for General Pretrial and Substantive Motion, issued an order in
19-cv-3347, at Dkt. No. 111, setting a summary judgment schedule by which motions for
summary judgment on any claims would be filed simultaneously in January 2021. Plaintiff has
since filed a motion for summary judgment, see 19-cv-3347, Dkt. Nos. 156-161 (February 26,
2021), which is currently pending.
        For the foregoing reasons, Defendant’s motion for summary judgment in this closed
action is DENIED without prejudice. Plaintiff is directed to make all future filings in the lead
consolidated action, 19-cv-3347. This Order has no effect on the motion for summary judgment
that Plaintiff has filed in Dkt. No. 19-cv-3347, which remains pending.
       The Clerk of Court is respectfully directed to terminate the pending motion at Dkt. No.
31 and to mail a copy of this order to Plaintiff.
        SO ORDERED.


Dated: March 22, 2020                                         __________________________________
       New York, New York                                              LEWIS J. LIMAN
                                                                    United States District Judge
